DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

Claims 1-6, and 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoops et al. (U.S. Patent Application Publication Number 2007/0137716; hereinafter referred to as Stoops), and further in view of Linder et al. (U.S. Patent Application Publication Number 2011/0315229; hereinafter referred as Linder).  Stoops discloses an inline foam eductor includes a first conduit having an upstream end, a downstream end, and a restriction between the upstream end and the downstream end, a second conduit in fluid communication with the first conduit downstream of the restriction between the restriction and the downstream end of the first conduit wherein fluid flowing through the first conduit through the restriction generates a Venturi effect to thereby form a vacuum pressure in the second conduit, and a foam supply conduit in fluid communication with the second conduit. A metering device is operable to reduce the vacuum pressure in the second conduit to adjust the amount of foam drawn from the foam supply conduit into said first conduit through the second conduit (Please see the abstract). Linder discloses a method and apparatus for delivering one or more fluids. Fluids may be delivered sequentially from a common vessel to a chemical, biological or biochemical process (Please see the abstract). Both references are fluid delivery devices and thus in a similar field of endeavor.
With respect to claim 1, Stoops discloses an aspect ratio flow metering device comprising a concentrate inlet portion, one or more restricted flow portions of tubing fluidly connected to the concentrate inlet portion, and a metered concentrate outlet portion fluidly connected to the one or more restricted flow portion of tubing, wherein: the narrowest part of the one or more restricted flow portions of tubing each having a length (RL): inner diameter (Rip) ratio (The specific dimensions are not explicitly disclosed. however, mere changes in size when the device operation is not affected do not render a device as novel in view of the prior art of record. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.); the metered concentrate outlet portion having an inner diameter (Ow) greater than Rip (Outlet 18 is greater than the inner diameter Rip); the concentrate inlet portion having an inner diameter (Imp) greater than Rip (Outlet 14 has a greater diameter than Rip); and the aspect ratio flow metering device is structurally configured to limit flow of a concentrate into a hydrodynamic mixing apparatus (this is an intended use and the flow can be limited to whatever device it is attached to).  However, Stoops does not disclose a restricted flow tubing with a ratio of at least 10:1.  Linder, however, discloses a fluid delivery device that has various channels of various sizes. Linder discloses that channels may have an aspect ratio of 10:1 (see paragraph [0053]), thus such a ratio would be obvious to one of ordinary skill in the art of flow systems.  Further, Linder discloses a use with hydrodynamic systems as well, thus the use with such systems is also obvious to one of ordinary skill in the art at the time of the invention.  
With respect to claim  2, the aspect ratio flow metering device of claim 1 wherein: the hydrodynamic mixing apparatus comprises a Venturi mixer; the Venturi mixer comprises a diluent inlet portion fluidly coupled to a throat portion, a mixed fluid outlet fluidly coupled to the throat portion, and a metered concentrate inlet portion fluidly coupled to the throat portion; and the metered concentrate outlet portion of the aspect ratio flow metering device is fluidly coupled to the metered concentrate inlet of the Venturi mixer is illustrated in Figure 1 of Stoops.
With respect to claims 3 and 4, the specific dimensions claimed are user selectable dimensions that are well within the preview of one of ordinary skill in the art as the dimensions are not disclosed to be critical or give any unexpected results, thus the mere changes in size would not be deemed to be novel in view of the prior art of record. 
With respect to claims 5 and 6, attaching tubes in series is still just a straight tube (claim 6), thus is deemed as disclosed in Stoops while channels in parallel are disclosed in Linder (claim 5). The aspect ratio flow metering device of claim 1 comprising 2, 3, 4, or 5 restricted flow portions arranged in parallel. 
With respect to claim 16, this is essentially a mixture of claims 1 and 2, which are discussed in more detail above and disclosed as noted with respect to claims 1 and 2 and the same reasoning an art would apply to claim 16. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoops in view of Linder as applied to claim 1 above, and further in view of Holmes (U.S. Patent Number 4,862,837). Holmes discloses an injection of atomized coal slurry fuel into an engine combustion chamber is achieved at relatively low pressures by means of a vortex swirl nozzle. The outlet opening of the vortex nozzle is considerably larger than conventional nozzle outlets, thereby eliminating major sources of failure due to clogging by contaminants in the fuel. Control fluid, such as air, may be used to impart vorticity to the slurry and/or purge the nozzle of contaminants during the times between measured slurry charges. The measured slurry charges may be produced by a diaphragm pump or by vortex valves controlled by a separate control fluid. Fluidic circuitry, employing vortex valves to alternatively block and pass cool slurry fuel flow, is disclosed (Please see the abstract).
With respect to claim 7, neither Stoops nor Linder specifically disclose the use of a filer.  However, Holmes discloses that a device can recirculate some fluid through a filter, and the use of filters in fluid flow systems would be obvious to one of ordinary skill in the art to ensure proper operation by removing components you don’t want to flow through the system.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoops in view of Linder as applied to claim 1 above, and further in view of Karamanos et al. (U.S. Patent Application Publication Number 2015/0019022; hereinafter referred to as Karamanos). Karamanos discloses systems and methods for measuring and controlling fluid flow include an orifice plate defining a variable opening. The orifice plate includes an outer assembly comprising a central opening and an inner assembly extending through the central opening. The flow device regulates high and very low volumes of fluid with precision, inexpensively, with superior acoustics, reduced energy, and simpler design. The high turndown device permits use at lower velocities, thereby reducing noise generation and eliminating need for sound-attenuating liners. The high rangeability device combines several part numbers into fewer parts, thereby streamlining product portfolios. In some cases, cost benefits associated with the flow device allow equipment to be scaled back 100:1 rather than 10:1, providing energy savings, fewer product variations, simple and more robust applications. The device meets new and old building fresh air, comfort and energy codes. The flow device can be engineered, selected, and sized without sophisticated software programs (Please see the abstract).  All references are related to fluid control.
With respect to claim 8, Neither Stoops or Linder disclose any orifice plate, which actually would mean they don’t disclose an orifice plate with an orifice diameter less than Rw.  However, Karamanos discloses the use of an orifice plate used with a system that has a Venturi type mixer.  Since Karamanos does not disclose the specific plate claimed, then the specific plate claim is not present, thus the claim limitation is met. 
Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoops in view of Linder as applied to claims 1 and 2 above, and further in view of Detrick (U.S. Patent Application Publication Number 2013/0239992).  Detrick discloses a method of controlling wash equipment in an automated vehicle wash system having a conveyor includes, measuring one or more contours of a vehicle as the vehicle moves thorough an entry area of the automated vehicle wash system on the conveyor; tracking the distance a fixed point relative to the conveyor moves; associating the one or more contours of the vehicle with the position of the fixed point; determining, based on the one or more contours of the vehicle and the position of the fixed point, commands for operating the wash equipment; delivering the commands to the wash equipment; and operating the wash equipment in accordance with the commands (Please see the abstract). 
With respect to claims 9 and 10, Stoops and Linder disclose a flow device but give no disclosure of using such a device with a car wash.  However, Detrick discloses a car wash and while the specifics of the metering device is not explicitly disclosed, the metering device in Stoops in view of Linder is capable of performing in a car wash and thus using such a Venturi mixer of Stoops in view of Linder with the car wash of Detrick would be obvious to one of ordinary skill in the art as Detrick discloses a need to control dilution of chemicals used on the car wash based upon flow rate. 
With respect to claim 11, Detrick discloses the discharging of a cleaning solution and thus using the Venturi mixer as the discharging means is obvious to one of ordinary skill in the art as the Venturi mixer is disclosed to discharge fluids. 
With respect to claim 12, presoak, a detergent and wax are all disclosed in Detrick as fluids used in the car wash and are all obvious fluids for one of ordinary skill in the art. 
With respect to claims 13-15, the flow rate and ratios of a system are easily user selectable values that can be programmed into a controller and thus the values claimed are user selectable and obvious to one of ordinary skill in the art based upon the need of the user for a specific application or process.
Response to Arguments
Applicant's arguments filed 20 May 2022 have been fully considered but they are not persuasive. The applicant argues about the dimensions and physics of the Stoops versus Linder references.  First, the claims merely require an aspect ratio of at least 10:1 to be accomplished, which Linder, at least, discloses. Applicants’ filed specification [0025] clearly indicates that the ration of 10:1 is not critical to the device operation as there are at least 5 other disclosed ratios that would all work as well, so long as the length is at least ten times the diameter, then the prior art would teach the claimed limitations, which even Stoops alone would appear to teach that in as much as most channels are much longer than their diameter dimensions. However, Linder, which speaks to fluid delivery, gives reason to have a specific ratio of 10:1 to aid with fluid transport. In response to applicant's argument that the physics between Stoops and Linder are not the same, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



June 29, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861